Morton, C. J.
The statute provides that, “ if a joint tenant, coparcener, or tenant in common of undivided lands cuts down, destroys, or carries away any trees, timber, wood, or underwood standing or lying on such lands, or digs up or carries away any stone, ore, or other valuable thing found there, or commits any other strip or waste, without first giving thirty days’ notice in writing under his hand to all the other persons interested therein, or to their respective agents or attorneys, of his intention to enter upon and improve the land, or if he does any of said acts during the pendency of a petition or other suit for the partition of the premises, he shall forfeit three times the amount of the damages that shall be assessed therefor,” to be *496recovered in an action of tort by his cotenant. Pub. Sts. c. 179, §§ 6, 7.
Although such action is not strictly an action for a penalty, ( Groodridge v. Rogers, 22 Pick. 495,) yet the provisions of the statute are highly punitive or penal in their character, and should be strictly construed, and held to apply only to such cases as are clearly intended by the Legislature. Adams v. Palmer, 6 Gray, 338. Byam v. Bickford, 140 Mass. 31. Similar statutes have been in force for more than a century. St. 1783, c. 52, § 1. St. 1785, c. 62, § 1. Rev. Sts. c. 105, § 7. Gen. Sts. c. 138, § 7. Pub. Sts. c. 179, § 6.
We are of opinion that the Legislature intended that these statutes should apply only to cases of known and recognized tenancies in common or joint tenancies, and not to cases where a party enters upon land and cuts wood or timber under an honest claim that he owns the whole in fee, or by some other title than that of a tenant in common or joint tenant. If a man in good faith buys land, supposing that he gets a title in fee to the whole, and cuts wood from it, it is not to be presumed that the statute intended that he should be subject to the severe penalty of threefold the amount of damage done, if he afterwards discovers that he has a title only to an undivided portion instead of to the whole of the land. The object of the statutes is to enforce a penalty against tenants in common or joint tenants who knowingly encroach upon the rights of their cotenants. Before cutting wood or timber, they are to give notice to their cotenants of their intention to enter upon and improve the land, or, as it is expressed in the Sts. of 1783 and 1785, that they “ have occasion for, and shall enter upon and improve such lot or lots of land lying in common.” Such a notice could not be given by a person who did not know that he was a tenant in common, and the provision tends strongly to show that the object of the statute is to deal with cases of known and recognized tenancies in common.
A similar question was decided in Reed v. Davis, 8 Pick. 514. The St. of 1795, c. 75, § 3, provided that if any person should commence any action for recovering possession of land, and the person in possession, or any other person, pending such action, should make strip or waste, he should forfeit and pay treble *497damages. It was held that an action for the penalty could not be maintained against a person who did not know of the pendency of the action.
We are therefore of opinion, that, upon the facts agreed in this case, the plaintiff cannot maintain an action under the statute for the penalty ;.but, under the stipulation in the case stated, that, if the plaintiff can in any form of action recover the actual damage he has sustained, judgment is to be entered for such damage, the Superior Court rightly entered judgment for such damage. Judgment affirmed.